06/25/2020


           IN THE SUPREME COURT OF THE STATE OF MONTANA                            Case Number: DA 18-0187



                                 No. DA 18-0187


STATE OF MONTANA,

             Plaintiff and Appellee,
      v.

WESLEY SMITH,

             Defendant and Appellant.

                                       ORDER

      Upon consideration of Appellee’s motion for a 60-day extension of time,

and good cause appearing therefor,

      IT IS HEREBY ORDERED that Appellee is granted an extension of time

to and including September 4, 2020, within which to prepare, serve, and file its

response brief.




JMK                                                                     Electronically signed by:
                                                                              Mike McGrath
                                                                 Chief Justice, Montana Supreme Court
                                                                              June 25 2020